Appeal from C. A. 10th Cir. Motion of appellee for leave to proceed in forma pauperis granted. Judgment vacated and case remanded for further consideration in light of Harris v. McRae, 448 U. S. 297 (1980), and Williams v. Zbaraz, 448 U. S. 358 (1980).
Justice Blackmun, with whom Justice Brennan and Justice Marshall join, would affirm the judgment of the United States Court of Appeals for the Tenth Circuit.
He therefore dissents and does so for the reasons set forth in the respective dissenting opinions filed by him and Justice Brennan in Harris v. McRae and its companion cases, 448 U. S., at 348 and 329.